     Case 5:19-cv-02375-ODW-SP Document 16 Filed 02/03/20 Page 1 of 4 Page ID #:52


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5

 6   Attorney for Plaintiff: JAMES RUTHERFORD
 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                         Case No. 5:19-cv-02375-ODW-SP
     JAMES RUTHERFORD, an
12

13   individual,                               Hon. Judge Otis D. Wright II

14                   Plaintiff,                JOINT STIPULATION TO FILE
15                                             FIRST AMENDED COMPLAINT
     v.
16

17                                       Complaint Filed: December 11, 2019
     TRU 2005 RE I, LLC, a Delaware
                                         Trial Date: None
18   limited liability company; and DOES
     1-10, inclusive,
19
20                  Defendants.
21

22

23

24

25

26

27
28

                                      1
             JOINT STIPULATION TO FILE FIRST AMENDED COMPLAINT

     13005779 v1
     Case 5:19-cv-02375-ODW-SP Document 16 Filed 02/03/20 Page 2 of 4 Page ID #:53


 1          TO THE COURT AND ALL PARTIES:
 2          It is hereby stipulated that Plaintiff JAMES RUTHERFORD (“Plaintiff”) and
 3   TRU 2005 RE I, LLC (“Defendant”) agree, pursuant to Fed. R. Civ. Proc. 15(a)(2)
 4   and L.R. 15-1 through 15-3, to amend the complaint.
 5          “The court should freely give leave when justice so requires.” The Ninth
 6   Circuit requires that this policy favoring amendment be applied with “extreme
 7   liberality.” Morongo Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir.
 8   1990).
 9          The proposed First Amended Complaint replaces the name of Defendant
10   “TRU 2005 RE I, LLC” to “HAN & BROTHERS CAPITAL, LLC” in the case
11   caption; on page 1, lines 17 and 24; and on page 2, lines 13 and 18. This redlined
12   copy also includes revisions to remove any language relating to Plaintiff’s Unruh
13   Act claim, as a result of the Court’s decision on January 7, 2020, not to exercise
14   supplemental jurisdiction. The redlined copy of the First Amended Complaint
15   removes this language on page 1, lines 19 through 21; page 3, lines 4 through 9;
16   page 8, lines 13 through 28; page 9 lines 1 through 4; and page 9, lines 15 through
17   16. No other changes are made in the proposed First Amended Complaint.
18          The Parties hereby stipulate and agree pursuant, by and through their
19   undersigned counsel, that the Court may enter an Order:
20          1. Granting Plaintiff leave to amend to file his First Amended Complaint,
21   which is attached as Exhibit A; and
22          2. That Plaintiff will dismiss without prejudice Defendant TRU 2005 RE I,
23   LLC within fourteen days of the First Amended Complaint being filed. The Parties
24   further stipulate that Defendant TRU 2005 RE I, LLC shall have no obligation to
25   answer or otherwise respond to the original Complaint in the interim, and that the
26   absence of such an answer or other response shall not operate or be construed as an
27   admission or default in any way.
28   ////

                                       2
              JOINT STIPULATION TO FILE FIRST AMENDED COMPLAINT

     13005779 v1
     Case 5:19-cv-02375-ODW-SP Document 16 Filed 02/03/20 Page 3 of 4 Page ID #:54


 1   Dated: January 30, 2020            MANNING LAW, APC
 2

 3                                By: /s/ Joseph R. Manning Jr., Esq.
                                     Joseph R. Manning Jr., Esq.
 4                                   Attorney for Plaintiff
 5
     Dated: January 30, 2020            Benesch, Friedlander, Coplan & Aronoff LLP
 6

 7                                By: /s/ Jennifer Miller
                                     Jennifer Miller, Esq.
 8                                   Attorney for Defendant
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                      3
             JOINT STIPULATION TO FILE FIRST AMENDED COMPLAINT

     13005779 v1
     Case 5:19-cv-02375-ODW-SP Document 16 Filed 02/03/20 Page 4 of 4 Page ID #:55


 1
                    Certification Pursuant to Local Rule 5-4.3.4(a)(2)(i)
 2

 3
             Pursuant to Local Rule 5-4.3.4(a)(2)(i), signatories hereby do
 4   attest that all signatories listed, and on whose behalf the filing is
 5   submitted, concur in the filing’s content and have authorized the filing.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                      4
             JOINT STIPULATION TO FILE FIRST AMENDED COMPLAINT

     13005779 v1
